Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 8, 9, 4, 7, 10-12, 14, 15, 17, 18, 13 and 19 (renumbered as claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Gross (US 20150213315 A1) discloses a computer system (system 100, figure 1, para. 0244) storing computer readable instructions that, wnen executed by the computer system, cause the computer system to perform the following: obtain results of an automated analysis of one or more digital image indicative of determinations of structure abnormalities of one or more portions of a structure depicted in the one or more digital image (Image database 142 preferably includes a current image of the structure in question which is in a form that can be analyzed for building elements, para. 0058); apply, automatically, on the one or more digital image, standardized markings indicative of at least a location in the digital image of the structure abnormalities of the structure depicted in the digital image (images can also include annotations identifying structure elements, defects, severity ratings, locations of identified defects, etc. as annotated automatically by a classifier, para. 0058); and generate, automatically, one or more faux-manual markings on the digital image by modifying one or more of the standardized markings, utilizing one or more image-manipulation algorithm, wherein the faux-manual markings mimic an appearance of manual markings on the structure in the real world (different coders can work on the same image data and provide a number of separate tags and annotations for the same structure serially or in parallel. The data can then be aggregated and updated as needed, para. 0174).
However, the closest prior art of record, namely, Gross et al. does not disclose “generate, automatically, one or more faux-manual markings on the digital image by modifying one or more of the standardized markings, utilizing one or more image-manipulation algorithm, including utilizing one or more randomization algorithm, wherein the faux-manual markings mimic an appearance of manual markings on the structure in the real world." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2, 3, 5, 6, 8 and 9 (renumbered as claims 2-7) are allowable as they depend from an allowable base independent claim 1.
Independent claims 4, 10, 13 and 19 (renumbered as claims 8, 10, 17 and 18 are citing the same or similar subject matter and are also allowed.
Dependent claim 7 (renumbered as claim 9) is allowable as it depends from an allowable base independent claim 4.
Dependent claims 11, 12, 14, 15, 17 and 18 are allowable as they depend from an allowable base independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677